EXHIBIT 10.29
 
Confidential: Privileged and Confidential
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 24, 2012, by
and between Shire Pharmaceuticals, LLC., a Delaware limited liability company
(the “Company”), and Flemming Ornskov (“Executive”). This Agreement shall become
effective on the date on which Executive’s employment with the Company commences
(the “Effective Date”), which date shall be communicated to the Company by
Executive and shall not be later than May 1, 2013.
 
BACKGROUND
 
WHEREAS, the Company and Executive wish to set forth and confirm the terms and
conditions of Executive’s employment by the Company as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto hereby agree as follows:
 
1           Employment.
 
1.1        Executive here by accepts employment with the Company in accordance
with the terms and conditions set forth in this Agreement. Upon the Effective
Date, Executive shall serve as the Chief Executive Officer Designate of Shire
plc in accordance with the terms and conditions set forth in this Agreement. On
the date determined by the Board of Directors of Shire plc (the “Board”) (which
date shall be not later than six months after the Effective Date), Executive
shall be appointed to serve as the Chief Executive Officer of Shire plc,
provided that Executive is still employed by Shire (as defined in Section 3.2
below) on such date and notice of termination has not been provided prior to
such date. Following Executive’s appointment as Chief Executive Officer of Shire
plc, Executive shall cease to serve as the Chief Executive Officer Designate of
Shire plc. Effective as of the Effective Date, in connection with Executive’s
appointment to the position of Chief Executive Officer Designate and
subsequently Chief Executive Officer of Shire plc, Executive shall be appointed
to the Board; provided, however, that Executive’s continued service on the Board
shall be subject to approval by the shareholders of Shire plc at the applicable
shareholder meetings. Executive’s employment with Shire is at all times
expressly conditioned on his obtaining and maintaining all required
authorizations and documents necessary for him to legally work as a full-time
employee in the United States. The Company and Executive shall each use their
best efforts to obtain authorization for Executive to legally work as a
full-time employee in the United States. In addition, the Company shall promptly
reimburse Executive for all reasonable costs and expenses
 
 
 

--------------------------------------------------------------------------------

 
 
he incurs in attempting to receive authorization to legally work as a full-time
employee in the United States. Executive further acknowledges that his position
will require travel and performance of work outside of the United States. As a
result, the Company and Executive shall each use their best efforts to obtain
authorization for Executive to legally work in any such non-United States
jurisdiction and the Company shall promptly reimburse Executive for all
reasonable costs and expenses he incurs in attempting to receive authorization
to legally work in such jurisdictions. Executive agrees to promptly notify the
Board of becoming aware of any reason that would preclude his ability to legally
perform any of his duties. Executive represents that he is not bound by or party
to any employment contract, restrictive covenant or other restriction
(contractual or otherwise) (collectively, the “Existing RC Agreements”)
preventing or impairing him from entering into employment with or carrying out
his responsibilities for Shire under this Agreement or otherwise, or which is in
any way inconsistent with the terms of this Agreement.
 
1.2.       Notwithstanding Section 1.1 above, the parties hereto agree that if
Executive’s authorization to work in the United States is delayed despite
Executive’s best efforts to obtain such authorization, Executive’s employment
shall commence at the time contemplated by this Agreement, but the Company may
assign this Agreement to an Affiliated Company (as defined in Section 3.2 below)
outside of the United States. In such event, Executive’s legal employer shall be
such Affiliated Company (although the Company shall continue to be secondarily
liable for its obligations under this Agreement). On and after the date on which
Executive is legally authorized to work in the United States (and assuming no
earlier termination of employment has occurred), such Affiliated Company shall
assign this Agreement to the Company and Executive’s legal employer shall
thereafter be the Company. Executive hereby consents to any such assignment and
waives any claims he may have relating thereto.
 
2           Term of Agreement and Employment. The term of this Agreement shall
commence on the Effective Date and shall continue until Executive’s employment
is terminated as provided in Section 9 hereof (the “Employment Period”);
provided, however, that the Company’s payment obligations in Section 9 and the
provisions of Sections 5,6,7,8, 9.5, 9.6, 10 and 11 shall survive the
termination of this Agreement and Executive’s employment. In the event that
Executive’s employment hereunder has not commenced as of May 1, 2013, this
Agreement shall be null and void ab initio and neither the Company, Shire plc
nor any Affiliated Company shall have any liabilities or obligations hereunder.
 
3           Duties and Responsibilities.
3.1        In Executive’s capacity as Chief Executive Officer Designate of Shire
plc, Executive shall report to the Chief Executive Officer of Shire plc. In
Executive’s capacity as Chief Executive Officer of Shire plc, Executive shall
report to the Chairman of the Board and shall owe his responsibilities to, and
take direction from, the full Board. In his capacity as Chief Executive Officer
of Shire plc, Executive shall have the customary powers, responsibilities and
authorities of chief executive officers of corporations of the size, type and
nature of Shire plc, subject to direction of the Board as provided in the
immediately preceding sentence. In performing Executive’s duties and
responsibilities hereunder, Executive shall (i) faithfully and diligently
perform such duties and exercise such powers consistent with his position as the
Board and, for such period that Executive is serving as Chief Executive Officer
Designate of Shire plc, the Chief Executive Officer of Shire plc, may from time
to time assign to or confer upon him in connection with the business of Shire;
(ii) protect, promote, develop and extend the business interests and reputation
of Shire; (iii) conform to and comply with the lawful and reasonable directions
of the Board that are
 
 
 

--------------------------------------------------------------------------------

 
 
consistent with his position and, for such period that Executive is serving as
the Chief Executive Officer Designate of Shire plc, the Chief Executive Officer
of Shire plc; (iv) upon receiving reasonable notice promptly give (in writing if
so requested) to the Board and, for such period that Executive is serving as
Chief Executive Officer Designate of Shire plc, the Chief Executive Officer of
Shire plc, all such information, explanations and assistance as it or he may
require in connection with the business and affairs of Shire for which he is
required to perform duties and which are consistent with his position; (v)
comply with Shire’s Code of Ethics Policy; (vi) in relation to any dealings in
securities, comply with all laws affecting dealings in the securities of such
companies and all regulations of any relevant stock exchanges on which such
dealings take place; (vii) not directly or indirectly procure, accept or obtain
for his own benefit (or for the benefit of any other person) any payment,
rebate, discount, commission, vouchers, gift, entertainment or other benefit
from any third party in respect of any business transacted or proposed to be
transacted (excluding air miles or similar vouchers from other such schemes)
(whether or not by him) by or on behalf of Shire (“Gratuities”); (viii) observe
the terms of any policy issued by Shire in relation to Gratuities; and (ix)
promptly disclose and account to Shire for any Gratuities received by him (or by
any other person on his behalf or at his instruction). During the Employment
Period, Executive shall also serve as a director or officer (without additional
compensation) of the Company or any Affiliated Company as may be determined by
the Board from time to time.
 
3.2           Executive shall devote all of Executive’s business time, attention
and skill to the business and interests of Shire plc, the Company and any
company or entity which from time to time, directly or indirectly owns, is owned
by or is under common ownership with Shire plc (each an “Affiliated Company”
and, together with the Company and Shire plc, collectively “Shire”) in a proper
and efficient manner, and shall further and promote the business of Shire.
Except as otherwise specifically provided in Section 3.5 hereof, during the
Employment Period, Executive may not be employed or engaged in any other
business (whether paid or unpaid), including serving on any board of directors
or similar governing bodies (other than a board of Shire) without first
obtaining the Board’s prior written consent; provided, however, that nothing
here in shall limit or restrict Executive from engaging in charitable or civic
activities (e.g., coaching children’s soccer) or from providing unpaid
assistance to friends and family members, provided that such activities do not
in any material respect interfere with Executives duties, responsibilities or
obligations to Shire.
 
3.3           Subject to Section 1.2, Executive’s place of work shall initially
be at the Company’s offices in Wayne, Pennsylvania, or at such other place to
which such executive offices may be relocated from time to time. Subject to
Section 1.2, it is required that Executive would physically work out of such
offices until Executive is appointed as Chief Executive Officer of Shire plc, at
which point, a permanent US-based location (either Wayne, Pennsylvania or
Lexington, Massachusetts) will be determined by the Board after taking into
account the recommendation of Executive. The Executive will permanently relocate
to this US-based location within twelve months after the Effective Date, or
within six months after the determination of his permanent US-based location,
whichever is later. Provided that Executive uses reasonable efforts to relocate
to the area which the Board designates as his permanent US-based location (as
described above) as promptly as practicable after such designation, the Company
shall reimburse the Executive for reasonable temporary living
 
 
 

--------------------------------------------------------------------------------

 
 
expenses consistent with his position (excluding meals) until he relocates to
such area, including temporary housing, travel expenses for visits to
Executive’s family once every month, and the cost of a rental car (excluding
private fuel). The Company shall also reimburse Executive for the reasonable
moving expenses incurred by Executive in connection with his move to his
temporary residence in the Wayne, Pennsylvania area and to his permanent
residence in either the Wayne, Pennsylvania area or the Lexington, Massachusetts
area, in each case, in accordance with Shire’s relocation policy that is then in
effect and covering Executive. Should Executive’s principal place of work
change, Executive shall be entitled to all benefits under the Shire relocation
policy that is in effect and covering Executive at such time (it is acknowledged
that any such change between the Lexington, Massachusetts area and the Wayne,
Pennsylvania area shall not give rise to a constructive termination). Executive
understands that he shall be required in the performance of his duties to travel
to such places in the United States or abroad as business of Shire may require.
All air travel by Executive shall be in accordance with Shire’s air travel
policies for employees of Executive’s level, as may be in effect from time to
time.
 
3.4.         Executive shall not, other than at the request of the Board, (a)
voluntarily resign as a member of the Board or (b) take any action or fail to
take any action that would result in him no longer being permitted to serve on
the Board (whether by law or otherwise).
 
3.5          Executive shall resign from all boards of directors and similar
positions he holds as of immediately prior to the Effective Date (with such
resignations to be effective as of the Effective Date), and Executive shall
provide the Company with evidence of such resignations; provided, however, that
Executive shall be permitted to remain on the board of directors of Evotec until
its first meeting of equityholders that occurs after the Effective Date (which
is scheduled to occur in June, 2013), at which time Executive shall resign from
the board of directors of Evotec.
 
4             Compensation and Benefits.
 
4.1          Base Salary. During the portion of the Employment Period that
Executive is serving as the Chief Executive Officer Designate of Shire plc,
Executive shall be paid an annual base salary of $900,000 in accordance with the
normal payroll practices of the Company (as may be in effect from time to time).
During the portion of the Employment Period that Executive is serving as the
Chief Executive Officer of Shire plc, Executive shall be paid an annual base
salary of $1 ,200,000 in accordance with the normal payroll practices of the
Company (as may be in effect from time to time). Executive’s base salary, as it
may be in effect from time to time, is referred to herein as the “Base Salary.”
The Base Salary shall be inclusive of any directors’ fees payable to Executive
under the Articles of Association or other governing documents of Shire plc, the
Company or any Affiliated Company (and any such fees as the Executive shall
receive shall be paid by him to the Company promptly upon receipt) Such Base
Salary shall also be inclusive of an annual amount payable in respect of Board
duties performed by Executive in the Republic of Ireland (the “Irish Board
Fee”), which is currently £92,500. Executive’s Base Salary shall be reviewed
annually (commencing in the first quarter of 2014) and may be increased at the
sole discretion of the
 
 
 

--------------------------------------------------------------------------------

 
 
Remuneration Committee of Shire plc (the “Remuneration Committee). All amounts
set forth herein are in U.S. dollars (except with respect to the Irish Board
Fee).
 
4.2           Executive Annual Incentive Plan. During the Employment Period,
Executive shall be eligible to earn an annual bonus in accordance with the rules
and terms of Shire’s Executive Annual Incentive Plan or such successor bonus
plan (“Incentive Plan”). Such bonus, if any, shall be subject to a target bonus
level of ninety percent (90%) of Executive’s Base Salary (the “Target Bonus”)
during the applicable period, subject to adjustment by the Remuneration
Committee (with seventy-five percent (75%) payable in cash and twenty-five
percent (25%) payable in deferred shares). Any additional bonus payable on an
annual basis shall be determined at the sole discretion of the Remuneration
Committee and shall be subject to a maximum of one-hundred and eighty percent
(180%) of Executive’s Base Salary during the applicable period, subject to
adjustment by the Remuneration Committee (with seventy-five percent (75%) of the
maximum award payable in cash and twenty-five percent (25%) of the maximum award
payable in deferred shares). Any cash bonus earned under the Incentive Plan
shall be paid by no later than March 15th of the year following the year in
which such bonus was earned and any non-cash bonus earned under the Incentive P
Jan shall be paid in accordance with the terms of the Incentive Plan. All bonus
payments shall be subject to tax and other withholdings and deductions as
appropriate. Notwithstanding anything contained herein to the contrary,
Executive’s annual bonus, if any, for the fiscal year in which the Employment
Period begins shall be pro-rated based on the number of months during which
Executive is employed by Shire during such fiscal year. In the event that
Executive’s employment hereunder terminates during any bonus year, his
eligibility for a bonus with respect to the year of termination shall be
determined under, and in accordance with, the terms of the Incentive Plan.
 
4.3           Replacement Payment. Executive shall be eligible to receive a
replacement payment (the “Replacement Payment”) in the amount of One Million
Eight Hundred and Fifty Thousand Dollars ($1,850,000). Four Hundred and Fifty
Thousand Dollars ($450,000) of the Replacement Payment is payable in cash on
April 19, 2013, or the first payroll date after the Effective Date, whichever is
later, subject to Executive’s employment with the Company on the payment date.
The remaining One Million Four Hundred Thousand Dollars ($1,400,000) of the
Replacement Payment is to be awarded in deferred shares of Shire stock (with
such shares having a value of $1,400,000 at the time of grant) within 60 days
after the Effective Date (or as soon as reasonably practicable thereafter if the
issuance of such shares is restricted by applicable law), with such shares to
vest and be delivered to Executive on the second anniversary of the date of
grant, subject to Executive’s continued employment with the Company on the
applicable vesting date. One Million Dollars ($1,000,000) of the Replacement
Payment is intended to compensate Executive for the sign on bonus that Executive
forfeited in connection with his termination of employment from his prior
employer, and the remaining Eight Hundred and Fifty Thousand Dollars ($850,000)
of the Replacement Payment is intended to compensate Executive for any annual
bonus compensation forfeited by Executive in connection with his termination of
employment from his prior employer. If Executive’s prior employer pays him any
portion of his sign-on or 2012 bonus compensation, then the Replacement Payment
shall be reduced by an equivalent amount (with the cash portion of the
Replacement Payment to be fully reduced
 
 
 

--------------------------------------------------------------------------------

 
 
prior to any reduction of the deferred share portion of the Replacement Payment,
and with the deferred share portion of the Replacement Payment to be reduced
based on the value of the shares as of the grant date). Executive agrees to
promptly notify the Company upon receiving any such amounts from his prior
employer and to promptly repay the Company (on an after-tax basis) a portion of
the Replacement Payment equal to the amount so received. In the event that
Executive voluntarily terminates employment with the Company (other than for
Good Reason (as defined in Section 9.1 (c) below) or due to Permanent Disability
(as defined in Section 9.1(d) below)), or in the event that the Company
terminates Executive’s employment for Cause (other than pursuant to clause (vii)
of the definition thereof, but only if Executive has used his best efforts to
obtain the authorization described therein), in any case, within two years after
the commencement of the Employment Period, then Executive shall be required to
repay to the Company (on an after-tax basis) the amount of the cash portion of
the Replacement Payment previously paid, and the deferred shares shall lapse,
subject to the waiver of such requirements by the Remuneration Committee at the
time of such termination. The Replacement Payment shall be subject to tax and
other with holdings and deductions as appropriate. Executive understands and
agrees that the ultimate value of the deferred share portion of the Replacement
Payment will depend on the value of the underlying shares on the settlement
date, and may be more or less than One Million Four Hundred Thousand Dollars
($1,400,000).
 
4.4           Intentionally Omitted.
 
4.5           Equity Grants. During the Employment Period, commencing with the
fiscal year beginning January 1, 2013, Executive will be eligible for
performance-based equity-based incentive awards (“Shire Equity Award”) that may
be granted to Executive at such times, in such amounts and to the extent the
Remuneration Committee may determine in its sole discretion. If Executive is at
any time granted a Shire Equity Award, such Shire Equity Award will be granted
on and subject to the rules of the relevant plan or such other applicable
regulations as are established by the Remuneration Committee (including without
limitation performance conditions and Shire’s clawback policy). If Executive’s
employment should terminate for any reason, Executive’s rights in relation to
any Shire Equity Award shall be entirely governed by the terms of the relevant
plan (or such regulations) and Executive shall not be entitled to any
compensation under this Agreement for the loss of any right or benefit under any
such plan (including in relation to any cancelled or forfeited Shire Equity
Award) or for the loss of any prospective right or benefit under any such plan.
 
4.6           Replacement Equity Awards. As soon as reasonably practicable
following the commencement of the Employment Period (in accordance with Shire’s
policy for the timing of equity grants for new hires), Shire plc will grant a
Replacement Shire Equity Award (the “Replacement Equity Award”) to Executive
having an expected value of $925,000 (determined at the time the award is
granted) and vesting in accordance with plan terms (which generally require the
achievement of performance goals and a minimum service period of three years).
Twenty-five percent (25%) of the Replacement Equity Award will be in the form of
performance-based stock appreciation rights and the remaining seventy-five
percent (75%) of the Replacement Equity Award will be in the form of a
performance share
 
 
 

--------------------------------------------------------------------------------

 
 
award. Executive’s Replacement Equity Award shall be subject to the terms and
conditions of the equity plan under which it is granted (including without
limitation performance conditions and Shire’s clawback policy) and other
applicable documents.
 
4.7           Expenses. The Company shall reimburse Executive for all reasonable
expenses which Executive is authorized to incur while carrying out Executive’s
duties under this Agreement, provided the applicable claims procedure is
followed and invoices or other evidence of payment is produced. All
reimbursements which are subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall be paid to Executive as soon as practicable
after submission of the required documentation, but no later than December 31st
of the year following the year during which such expense was incurred.
 
4.8           Company Car and Benefits. During the Employment Period, Executive
shall be eligible to participate in the Company’s employee benefit plans
(including any executive-level plans, such as financial planning) in accordance
with the terms and conditions of such plans, as may be amended by the Company in
its sole discretion from time to time. During the Employment Period, Executive
shall be provided with a cash benefit of $1,800 per calendar month, representing
the cash alternative to providing Executive with a company car. This amount
shall be paid ratably every pay period with Executive’s Base Salary and will be
subject to applicable tax and other withholdings and deductions as appropriate.
 
4.9           Welfare and Retirement Benefits. The Company shall provide
Executive during the Employment Period with coverage under all employee pension
and welfare benefit programs, plans and practices (commensurate with his
position) in accordance with the terms thereof, which the Company makes
available to its senior executives. During the Employment Period, the Company
shall contribute an aggregate amount equal to 30% of Executive’s Base Salary on
an annual basis to the Company’s 401 (k) Plan and/or the Shire Group
Supplemental Executive Retirement Plan (the “SERP”), or into such other
equivalent arrangement under the Company’s policies on pensions. Such
contributions shall be made on a quarterly basis and are subject to Executive’s
employment with Shire on the date of the contribution. In addition, the full
contribution is contingent upon Executive’s participation in the Company’s
401(k) Plan at a minimum personal contribution level of 3%. The provisions of
this Section 4.9 shall in all events be subject to the terms of the Company’s
401 (k) Plan, the SE RP and any other applicable policies of Shire as may be
established from time to time.
 
4.10           Vacation. During the Employment Period, Executive shall be
entitled to paid vacation of 30 days per annum, or such greater number as may be
provided with the approval of the Remuneration Committee, exclusive of national
and customary holidays recognized by the Company. The vacation year is from
January 1st to December 31 51 and up to 5 unused vacation days may be carried
forward into the first quarter of the succeeding vacation year; and if vacation
days carried forward into the succeeding vacation year are not used by March
31st of that year, those vacation days shall be forfeited to the extent
permissible under applicable state law with no compensation due Executive.
Entitlement to vacation pay in the first and last year of employment will be
calculated pro rata by reference to the number of completed months worked in
that year. On termination of employment, a
 
 
 

--------------------------------------------------------------------------------

 
 
payment will be made by the Company or refunded by Executive (as appropriate)
depending on whether vacation entitlement has been unused or exceeded.
 
5           Intellectual Property
 
5.1        Definitions.
(a)         Intellectual Property Rights (“IPRs”) means any and all patents,
trade and service marks, unregistered design rights, registered design rights,
trade and business names, copyrights (including copyright in software), database
rights, topography rights and all other intellectual property rights (whether or
not any of these is registered and including applications for registration of
any such thing) and all rights or forms of protection of a similar nature or
having equivalent or similar effect to any of these which may subsist anywhere
in the world.
 
(b)         “Work” or “Works” means inventions, discoveries, designs,
developments, improvements, formulas, ideas, intellectual property, processes,
techniques, related documentation and any other work of authorship, whether or
not patentable, copyrightable or susceptible to other forms of protection.
 
5.2        If, during the Employment Period or during the one-year period
thereafter, Executive creates, makes, authors, originates, conceives or writes
(either alone or with others) any Work(s), irrespective of whether it or they
are related to Shire:
 
 
(a)
Executive will promptly disclose to the Company full details of any and all such
Works;

 
(b)
All rights (including, without limitation, all IPRs) in and to such Works shall
legally and beneficially vest solely in Shire immediately upon their creation
without any payment to Executive;

 
(c)
Executive acknowledges that all original works of authorship which are made by
Executive, solely or jointly with others, during the period of Executive’s
employment with Shire and which are protectible by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act;

 
(d)
Executive hereby irrevocably and unconditionally waives, in favor of Shire, its
licensees and successors-in-title any and all moral rights conferred on
Executive in relation to the Works (existing or future); and

 
(e)
Executive shall not knowingly do anything, or omit to do anything, to imperil
the validity of any patent or protection, or any application therefore, relating
to any Work.

 
5.3        To the extent such rights and IPR s do not so vest in Shire,
Executive hereby (i) assigns to the Company or its nominee all future copyright,
database rights and unregistered design rights in the Works and (ii) in respect
of all other rights and IPRs, agrees to assign to the Company or its nominee all
of Executive’s right, title and interest (including without limitation all IPRs)
in the Works.
 
5.4        Executive hereby irrevocably authorizes the Company or its nominee to
be Executive’s attorney, and to make use of Executive’s name and to sign and
execute any
 
 
 

--------------------------------------------------------------------------------

 
 
documents and/or perform any act on Executive’s behalf, for the purpose of
giving to Shire the full benefit of the provisions of this Section 5 and, where
permissible, to obtain patent or other protection in respect of any of the Works
in the name of the Company or its nominee.
 
5.5        Executive shall from time to time, both during the Employment Period
and thereafter, at the request and expense of the Company or its nominee,
promptly do all things and execute all documents necessary or desirable to give
effect to the provisions of this Section 5, including, without limitation, all
things necessary to obtain and/or maintain patent or other protection with
respect to any Work in any part of the world and to vest such rights (including,
without limitation, all IPRs) in and to the Works in the Company or its nominee.
 
5.6        For the avoidance of doubt, the provisions of this Section 5 shall
apply to any rights (including, without limitation, any IPRs) in the Works
arising in any jurisdiction, and the provisions of this Section 5 shall apply in
respect of any jurisdiction to the extent permitted by the directives, statutes,
regulations and other laws of any such jurisdiction.
 
5.7        Maintenance of Records. Executive will keep and maintain adequate and
current written records of all Works made by Executive, solely or jointly with
others, during the period of Executive’s employment with Shire. The records will
be in the form of notes, sketches, drawings and any other format that may be
specified by Shire. The records will be available to and remain the sole
property of Shire at all times.
 
5.8        Excluded Works. Notwithstanding this Section 5 of this Agreement,
Executive’s obligation to assign Works to Shire shall not apply to any Works
about which Executive proves all of the following:
 
 
(a)
the Work was developed entirely by Executive without materially interfering with
Executive’s duties to Shire;

 
(b)
no Shire Confidential Information (as defined in Section 6 below), equipment,
supplies or facility was used in the development of the Work;

 
(c)
the Work does not relate directly to the business of Shire or to the anticipated
business, research or development of Shire; and

 
(d)
the Work does not result from any work performed by Executive for Shire.

 
5.9        Executive attaches hereto a complete list of all Works, made or
conceived by Executive prior to Executive’s employment with Shire and which
satisfy the criteria set forth in Sections 5.8(a) through (d) above, and those
Works are excluded from this Agreement. If no such list is attached, then there
are no such Works.
 
6           Confidentiality
6.1        Definitions. Confidential Information is any information, idea or
material:
 
 
(a)
generated, collected by or used in the operations of Shire that relates to the
actual or anticipated business or research and development of Shire and that has
not been made available generally to the public, or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
suggested by or resulting from any task assigned to Executive or work performed
by Executive for Shire, or known to Executive as a consequence of Executive’s
employment with Shire, and that has not been made available generally to the
public.

 
Confidential Information includes, but is not limited to, information relating
to the business of Shire, including information relating to its suppliers,
customers, personnel, commercial and scientific data, strategic plans, IPRs,
profits, markets, sales, budgets, pricing policies, accounting, finance,
products, product development, marketing strategies, operational methods,
technical processes, research and development techniques, strategic plans,
formulas, Work (as defined above in Section 5.1), discoveries, research, patent
applications, business forecasts, agreements, personnel files and other business
affairs and methods not generally available to the public and anything that is a
trade secret within the meaning of the Pennsylvania Uniform Trade Secret Act.
Information shall cease to be Confidential Information if it is or becomes
public knowledge, other than through any unauthorized disclosure or other breach
of the restrictions in Section 6 on the part of Executive.
 
6.2        All Confidential Information acquired or generated by Executive in
connection with Executive’s employment with Shire (whether written, oral or in
any other medium) shall be the property of Shire, shall be used by Executive
only as required in the performance of Executive’s duties and shall be returned
to the Company on request or on termination of Executive’s employment.
 
6.3        Executive will use his best efforts to protect the confidentiality of
Shire’s Confidential Information and shall keep the Confidential Information
secret. Except as required in the performance of Executive’s duties for Shire,
Executive will not, without the Board’s express written permission, disclose
Confidential Information to anyone outside Shire or use Confidential Information
in other than Shire’s business, either during or after Executive’s employment by
Shire; provided, however, that nothing in this Agreement or otherwise shall
restrict Executive from disclosing Confidential Information (i) as required by
law (provided that, prior to such disclosure, Executive shall, if permitted by
law, provide the Company with prompt written notice of his requirement to
disclose such information and shall work with the Company (at the Company’s
expense) to limit the disclosure so required and to otherwise protect the
confidentiality of such information) or (ii) solely to the limited extent
necessary in connection with the defense or prosecution of any claim against the
Company or its affiliates.
 
6.4        Executive acknowledges that Shire may receive from others their
confidential information, subject to a duty on Shire’s part to maintain the
confidentiality of such information. During and after Executive’s employment
with Shire, Executive will not disclose such confidential information to anyone
outside Shire or use such information for any purpose other than as is required
in the performance of Executive’s duties for Shire and as is consistent with
Shire’s duty to maintain the confidentiality of such information; provided,
however, that nothing in this Agreement or otherwise shall restrict Executive
 
 
 

--------------------------------------------------------------------------------

 
 
from disclosing such information (i) as required by law (provided that, prior to
such disclosure, Executive shall, if permitted by law, provide the Company with
prompt written notice of his requirement to disclose such information and shall
work with the Company (at the Company’s expense) to limit the disclosure so
required and to otherwise protect the confidentiality of such information) or
(ii) solely to the limited extent necessary in connection with the defense or
prosecution of any claim against the Company or its affiliates.
 
6.5        Executive will not disclose to Shire and will not use or induce Shire
to use any proprietary, confidential or trade secret information of others,
including, but not limited to, former employers. Shire shall not cause Executive
to use any proprietary, confidential or trade secret information of others,
including, but not limited to, former employers.
 
7           Executive’s Restrictive Covenants
7.1        Executive acknowledges that during the course of Executive’s
employment with Shire, Executive will receive and have access to Confidential
Information and Executive will also receive and have access to detailed employee
data and information relating to the operations and business of Shire and
accordingly, Executive is willing to enter into the covenants described in this
Section 7 in order to provide Shire with what Executive considers to be
reasonable protection for those interests.
 
7.2        Executive covenants and agrees that during the Employment Period and
for a period of one year following the date on which a Notice of Termination is
provided (which period shall be inclusive of the Notice Period (as defined in
Section 9.1 below)) (such period, the “Restricted Period”), regardless of
whether the termination is initiated by Executive or Shire, Executive will not
directly or indirectly engage in any business or activity or render service,
whether as principal, agent, officer, director, employee, consultant or
otherwise, with or to any person, business, corporation or other entity with
respect to the research, development, production, licensing, marketing, sale or
supply of any product or service that is similar in kind, type or purpose to the
business or therapeutic areas in which Executive worked at any time during
Executive’s last 12 months of active employment with Shire (“Restricted
Business”); provided however, that this Section 7.2 shall not prohibit Executive
from acquiring, solely as an investment and through open market purchases,
securities of any entity which are publicly traded, so long as Executive is not
part of any control group of such entity, and such securities do not constitute
more than five percent (5%) of the outstanding voting power of that entity.
 
7.3           During the Restricted Period, regardless of whether the
termination is initiated by Executive or Shire, Executive will not solicit,
divert, or attempt to solicit or divert, or accept Restricted Business from, any
customer or account, or prospective customer or account, of Shire with whom
Executive or those employees who reported, directly or indirectly, to Executive
had contact with at any time during the last 12 months of Executive’s active
employment with Shire.
 
7.4           During the Restricted Period, regardless of whether the
termination is initiated by Executive or Shire, Executive will not solicit, or
assist or encourage the
 
 
 

--------------------------------------------------------------------------------

 
 
solicitation of, any employee of Shire to work for Executive or for any entity
with which Executive may become employed or affiliated, without the prior
written consent of the Board. The term “solicit” shall mean Executive’s
contacting, or providing information to others who may be reasonably expected to
contact, any employee of Shire regarding such employee’s interest in seeking
employment with Executive or any entity with which Executive may become employed
or affiliated.
 
7.5           During the Restricted Period, regardless of whether the
termination is initiated by Executive or Shire, Executive shall not employ, and
shall not cause any entity that Executive controls to employ, any person who is
a full-time employee of Shire, or who was a full-time employee of Shire as of
the date of the termination of Executive’s employment or within twelve (12)
months prior thereto, without the prior written consent of the Board.
 
7.6           Intentionally Omitted.
 
7.7           This Section 7 shall not restrain Executive from being engaged or
concerned in any business activity in so far as Executive’s duties or work shall
relate solely:
 
 
(a)
to geographical areas where the business cancer n is not in competition with the
Restricted Business; or

 
(b)
to services or activities of a kind with which Executive was not concerned to a
material extent during the last 12 months of Executive’s active employment with
Shire.

 
8           Remedies. Executive acknowledges and agrees that the restrictions
and covenants outlined in Sections 5, 6 and 7 are reasonable and necessary
protections of the immediate interests of Shire, and that Shire would not have
employed Executive without receiving additional consideration offered by
Executive in binding Executive to such restrictions and covenants. Executive
agrees that no claim that Executive may have against Shire, whether predicated
on this Agreement or otherwise, shall constitute a defense to the Company’s,
Shire plc’s or any Affiliated Company’s enforcement of such restrictions and
covenants. In addition to such other rights and remedies as the Company, Shire
plc and each Affiliated Company may have at equity or in law with respect to any
breach of this Agreement, Executive agrees that if Executive breaches (or
threatens to breach) any of the provisions of Sections 5, 6 or 7, the Company,
Shire plc and each Affiliated Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
and Executive acknowledges and agrees that any such breach or threatened breach
will cause irreparable injury to Shire and that money damages will not provide
an adequate remedy to Shire. If it shall be judicially determined that Executive
has violated any of Executive’s obligations under Section 7 of this Agreement,
then the period of time applicable to the obligation which Executive shall have
been determined to have violated shall automatically be extended by a period of
time equal in length to the period during which said violations(s) occurred. It
is expressly acknowledged and agreed that Shire plc and each Affiliated Company
are third party beneficiaries of the provisions of Sections 5,
 
 
 

--------------------------------------------------------------------------------

 
 
6 and 7 hereof and may enforce the terms of such Sections as if Shire plc and
each such Affiliated Company was a party hereto.
 
9           Termination.
9.1        Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
 
(a)         “Cause” shall mean:
 
(i)
for so long as Executive is the Chief Executive Officer Designate of Shire plc,
the willful failure or refusal by Executive substantially to perform Executive’s
duties and responsibilities as Chief Executive Officer Designate of Shire plc
(other than any such failure resulting from Executive’s incapacity due to
Executive’s physical or mental illness) after written demand by the Board or
Chief Executive Officer of Shire plc identifying the nature of such failure or
refusal;

 
(ii)
for so long as Executive is the Chief Executive Officer of Shire plc, the
willful failure or refusal by Executive substantially to perform Executive’s
duties and responsibilities as Chief Executive Officer of Shire plc (other than
any such failure resulting from Executive’s incapacity due to Executive’s
physical or mental illness) after written demand by the Board identifying the
nature of such failure or refusal;

 
(iii)
Executive has engaged in conduct which brings or is likely to bring himself or
Shire into disrepute;

 
(iv)
the willful misconduct by Executive which is materially injurious to Shire,
monetarily or otherwise, or which results or is intended to result in personal
gain or enrichment at the expense of Shire (provided that no act or failure to
act shall be considered ‘‘willful” unless done, or omitted to be done, by him in
bad faith and without reasonable belief that his action or omission was in the
best interest of Shire);

 
(v)
Executive’s conviction of or plea of no contest to a felony, or to a crime
involving moral turpitude;

 
(vi)
Executive’s material breach of the terms of this Agreement (including, without
limitation, any breach of Section 3.4), provided that such breach, to the extent
capable of cure, is not cured within 10 days after written notice describing
such breach is provided to Executive by the Board; or

 
(vii)
Executive’s failure to be legally authorized to work in the United States at any
time after December 31, 2013.

 
(b)        Date of Termination. “Date of Termination” or “Termination Date”
shall mean:
 
(i)
In the event Executive’s employment is terminated by Executive’s death, the date
of Executive’s death;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
If Executive’s employment is terminated by Shire by reason of Executive’s
Permanent Disability, the date that is thirty (30) days following the date the
Board provides Executive with a Notice of Termination;

 
(iii)
If Executive’s employment is terminated by Shire without Cause, the date that is
twelve (12) months following the date the Board provides Executive with a Notice
of Termination;

 
(iv)
If Executive’s employment is terminated by Executive for any reason (including
retirement in accordance with Shire’s policy applicable to executive directors
(as determined by the Board in its sole discretion) or due to Good Reason), the
date that is twelve (12) months following the date Executive provides the Board
with a Notice of Termination;

 
(v)
If Executive’s employment is terminated by Shire for Cause, the date on which
the Notice of Termination is provided to Executive.

 
For all purposes of this Agreement, the time between the Notice of Termination
and the Date of Termination, if any, shall constitute the “Notice Period.” In
the case of Executive’s termination as a result of Executive’s death or as a
result of a termination for Cause, there shall not be a Notice Period.
 
 
(c)
“Good Reason” shall mean the failure by Shire plc to promote the Executive to
the Chief Executive Officer position by the date specified in Section 1.1
(provided that the Company has not provided Executive with Notice of Termination
prior thereto); provided, however, that Executive must provide Notice of
Termination within 60 days following the date specified in Section 1.1 in order
for such termination to be for Good Reason.

 
 
(d)
“Permanent Disability” shall mean any physical or mental ailment or incapacity
as determined by a licensed physician agreed to by the Board and Executive (or
Executive’s legal representatives) (or, in the event that Executive and the
Board cannot so agree, by a licensed physician agreed upon by two physicians,
one selected by Executive (or Executive’s legal representatives) and the other
selected by the Board), which prevents Executive from performing the duties
incident to Executive’s employment hereunder and which ailment or incapacity has
continued for a period of either (A) ninety (90) consecutive days or (B) one
hundred eighty (180) total days in any 12-month period, and which, in each case,
is expected to render Executive incapable of performing Executive’s duties
hereunder for not less than one (1) year, provided, however, in no event shall
Executive have incurred a Permanent Disability hereunder unless he is eligible
to receive disability benefits pursuant to the Company’s long-term disability
plan.

 
9.2           Notice Period: Notice of Termination. During the Notice Period,
the Executive shall remain employed by Shire and the Executive’s relationship
with Shire shall
 
 
 

--------------------------------------------------------------------------------

 
 
continue to be governed by the terms of this Agreement (subject to the Board’s
right to accelerate the date of the Executive’s termination of employment in
accordance with Section 9.3 hereof); provided, however, that during the Notice
Period (i) the Board may require the Executive to perform such services as it,
in good faith, deems appropriate, provided that such services are consistent
with Executive’s education, skill, and experience (ii) the Board may exclude the
Executive from any premises of the Company, Shire plc and any Affiliated Company
(and need not give any reason for doing so), (iii) the Executive shall conduct
himself with good faith towards Shire and not intentionally do anything that is
harmful to Shire, (iv) the Executive may not directly or indirectly be employed
by or retained by or advise or assist any other person or entity in any capacity
either paid or unpaid (except Board approved non-executive positions and such
other activities as are permitted under Section 3.2 hereof) and (v) the Board
may require the Executive to resign from any positions he holds with the
Company, Shire plc and any Affiliated Company (including director) and Executive
shall resign as soon as reasonably practicable thereafter (Executive hereby
irrevocably appoints the Board or its designee to execute any instrument on his
behalf to effect such resignation if he fails to comply with the Board’s request
to so resign). The Executive acknowledges that any action taken by the Board
pursuant to this Section shall not be a breach of this Agreement and the
Executive shall have no claim against the Company, Shire plc or any Affiliated
Company for the same. Notwithstanding the foregoing, Executive shall be entitled
to participate in the Company’s benefit plans during the Notice Period only if
permitted under the terms of such plans (provided that if Executive is not
permitted to participate in any health or welfare plan, the Company shall pay
Executive a monthly amount during the Notice Period equal to the premiums paid
by the Company for the benefit of Executive for coverage under such plan
immediately prior to the date on which the Notice of Termination was provided).
Any termination of Executive’s employment shall be communicated by a written
Notice of Termination.
 
9.3       Compensation Upon Termination.
 
 
(a)
General. Upon termination of Executive’s employment, Executive shall be entitled
to receive all compensation, vested benefits and other payments which were
earned and vested but unpaid at the time of Executive’s termination of
employment in accordance with the terms of the applicable benefit plans in which
Executive is then participating (the “Accrued Benefits”). In the event of
Executive’s death, the Accrued Benefits shall be paid to Executive’s estate,
designated beneficiary or personal representative, as applicable.

 
 
(b)
Pay in Lieu of Notice. Notwithstanding anything contained herein to the
contrary, following the delivery of a Notice of Termination by either party, the
Board may, in its sole discretion, accelerate the Date of Termination to a date
that is earlier than the date specified in Section 9.1 (b) above (including to
the date on which a Notice of Termination is provided); provided, however, that
in the event of a termination of employment by Executive for Good Reason, the
Board shall be deemed to have accelerated the Date of Termination to the date
that is not later than 30 days after the Notice of

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Termination is provided. In such an event, the Company shall provide Executive
with the following payments and benefits: (A) continued Base Salary through the
last day of the Notice Period, payable in accordance with the Company’s normal
payroll practices as in effect from time to time; (B) an amount, to be decided
at the absolute discretion of the Remuneration Committee, which may be anywhere
from zero up to the target annual bonus under the Incentive Plan, to which the
Executive would have been entitled pursuant to Section 4.2 for the bonus year in
which the Notice Period terminates (based on the Executive’s Base Salary at the
date on which his employment terminated and pro-rated based on the number of
unserved months in the Notice Period in relation to 12), with such bonus to be
paid at the same time as if Executive’s employment had not terminated; (C) an
amount equal to the SERP contributions that Executive would have received during
the remainder of the Notice Period, payable in equal monthly installments
through the last day of the Notice Period; (D) continued monthly car allowance
payments for the remainder of the Notice Period; and (E) continued participation
in the Company’s medical and dental benefit plans (to the extent permitted by
such plans) for the remainder of the Notice Period (provided that if Executive
is not permitted to participate in such plans, the Company shall pay Executive a
monthly amount during the remainder of the Notice Period equal to the premiums
paid by the Company for the benefit of Executive for coverage under such plans
immediately prior to the date of Executive’s termination).

 
 
(c)
Mitigation and Offset. If the Executive obtains an alternative remunerated
position (as defined below) during the period that Executive is entitled to
receive monthly payments under Section 9.3(b) above, then each such monthly
payment shall be reduced by the basic monthly remuneration for such month to
which the Executive is entitled from the alternative remunerated position, and
only the balance of such monthly payment under Section 9.3(b) above shall be due
to the Executive. In the event that such required reduction would result in any
monthly payment being reduced below zero, such monthly payment shall be reduced
to zero and the additional amount by which such monthly payment was required to
be reduced shall reduce any additional monthly payments that Executive is
eligible to receive under Section 9.3(b); provided, however, that if any portion
of such additional amount cannot be used to reduce the monthly payments under
Section 9.3(b) because such would result in the last monthly payment being less
than zero, such portion of such additional amount shall reduce the bonus, if
any, payable to Executive under clause (B) of Section 9.3(b) above (with the
cash portion of such bonus reduced first, and the share portion of such bonus to
be reduced based on the value of the shares on the grant date of the shares). In
addition, the benefit described in clause (E) of Section 9.3(b) shall
immediately cease if Executive becomes entitled to health coverage from an
alternative remunerated position. For the purposes of calculating the amount of
the deduction in respect of remuneration from

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
the alternative remunerated position, any basic salary or fees shall be
included, together with the value of any pension provided, but not any
entitlement to bonus or the value of any equity or equity-based incentive
arrangements. The value of any entitlement to pension shall be calculated as the
amount which the new employer contributes to a pension scheme on the Executive’s
behalf (in the case of a defined benefit arrangement, being the long term
contribution rate, ignoring any adjustment to reflect an overall deficit or
surplus in the scheme). For the purposes of this Agreement, “alternative
remunerated position” shall mean any new position, whether under a contract of
employment, consultancy arrangement, non-executive appointment or otherwise,
whereby the Executive is directly or indirectly remunerated. Executive shall
immediately notify the Company in the event that he obtains an alternative
remunerated position.

 
 
(d)
Equity Awards. Except as provided in clause (e) below, Executive’s rights under
his Shire Equity Awards will be determined in accordance with the rules of the
relevant scheme; provided, however, that a termination for “Good Reason” shall
be deemed to be a termination without “Cause” for purposes of any such scheme.

 
 
(e)
Replacement Payment. In the event that Executive’s employment with the Company
has been terminated due to the death or Permanent Disability of Executive, by
the Company without Cause, by the Company pursuant to clause (vii) of the
definition of Cause (but only if Executive has used his best efforts to obtain
the authorization described therein) or by Executive for Good Reason, then (i)
any unpaid cash portion of the Replacement Payment shall be paid to Executive
within 60 days after the date of such termination of employment and (ii) any
unpaid share portion of the Replacement Payment and Replacement Equity Award
shall become fully vested and shall be settled within 60 days after the date of
such termination of employment.

 
 
9.4
Release of Shire. As a condition to the Company’s provision of the payments and
benefits described in Sections 9.3(b) and (e) (other than the Accrued Benefits},
Executive shall execute and deliver to the Company a General Release in form and
substance satisfactory to the Company such that such General Release is
effective (with all revocation periods having expired unexercised) by the 60th
day following Executive’s termination of employment. The benefits described in
Sections 9.3(b) and (e) (other than the Accrued Benefits) shall not commence
until the General Release becomes effective (with all payments that would have
been made prior to such effective date to be made in a lump sum on the first
payroll date after the effective date of the General Release, and all remaining
payments to be made as if no such delay had occurred). Notwithstanding the
foregoing, in the event that the 60 day release period overlaps two calendar
years, then to the extent required by Code Section 409A, no payments under
Sections 9.3(b) and (e) shall be made prior to the first payroll date of such
second

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
calendar year (with all delayed payments to be made in a lump sum and all other
payments to be made as if no such delay had occurred).

 
9.5           Specified Employee. Notwithstanding any other provision of this
Agreement, if (a) Executive becomes entitled to receive payments or benefits
under this Agreement as a result of Executive’s separation from service (within
the meaning of Code Section 409A), (b) Executive is a “specified employee”
within the meaning of Code Section 409A and (c) such payments or benefits would
be subject to tax under Code Section 409A if the payments or benefits are paid
within six (6) months after Executive’s separation from service, then any such
payments or benefits that are otherwise scheduled to be paid during such six (6)
month period shall be delayed for a period of six (6) months after Executive’s
separation from service, as required by Code Section 409A. The accumulated
delayed amount shall be paid, without interest, in a lump sum payment within ten
(1 0) days after the end of such six (6) month period (the “Delayed Payment
Date”). In the event of Executive’s death prior to the Delayed Payment Date, the
payments and benefits delayed on account of Code Section 409A shall be paid to
Executive’s personal representative within thirty (30) days after the date of
Executive’s death.
 
9.6           Parachute Payment. In the event that (i) Executive becomes
entitled to any payments or benefits hereunder or otherwise from the Company,
Shire plc or any Affiliated Company which constitute a “parachute payment” as
defined in Code Section 280G (the “Total Payments”) and (ii) Executive is
subject to an excise tax imposed under Code Section 4999 (the “Excise Tax”),
then, if it would be economically advantageous for Executive, the Total Payments
shall be reduced by an amount that results in the receipt by Executive on an
after tax basis (including the applicable federal, state and local income taxes,
and the Excise Tax) of the greatest Total Payment, notwithstanding that some or
all of the portion of the Total Payment may be subject to the Excise Tax. Any
such reduction in payments and benefits shall be applied first against the
latest scheduled cash payments; then current cash payments; then any equity or
equity derivatives that are included under Section 280G of the Code at full
value rather than accelerated value; then any equity or equity derivatives
included under Section 280G of the Code at an accelerated value (and not at full
value) shall be reduced with the highest value reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); finally any
other non-cash benefits will be reduced.
 
10           Data Protection. Executive consents to the Company, Shire plc and
any Affiliated Company holding and processing both electronically and manually
the data it collects which relates to Executive for the purposes of the
administration and management of its employees and its business and for
compliance with applicable procedures, laws and regulations. Executive also
consents to the transfer of such personal information to other offices the
Company may have or to Shire plc or an Affiliated Company or to other third
parties whether or not outside the United States or the European Economic Area
for administration purposes and other purposes in connection with Executive’s
employment where it is necessary for the Company to do so.
 
 
 

--------------------------------------------------------------------------------

 


 
11           Miscellaneous
11.1        409A Compliance. This Agreement is intended to comply with Code
Section 409A (to the extent applicable) and the parties hereto agree to
interpret, apply and administer this Agreement in the least restrictive manner
necessary to comply therewith and without resulting in any increase in the
amounts owed hereunder by the Company. Notwithstanding anything herein to the
contrary, neither the Company, Shire plc nor any Affiliated Company shall have
any liability to Executive or to any other person if the payments and benefits
provided in this Agreement are not exempt from or compliant with Code Section
409A. Executive’s right to reimbursement or in-kind benefits under this
Agreement may not be liquidated or exchanged for any other benefit and no
reimbursement under this Agreement may occur later than the last day of the
calendar year immediately following the calendar year in which such expenses
were incurred, nor shall the amount available for reimbursement, or in-kind
benefits provided, during one year affect the amount available for
reimbursement, or in-kind benefits to be provided, in any other year. In
addition, the phrase “termination of employment” and similar phrases as used
throughout the Agreement shall mean Executive’s “separation from service” within
the meaning of Code Section 409A, and any amounts payable to Executive hereunder
upon Executive’s termination of employment that are treated as “non-qualified
deferred compensation” under Code Section 409A shall not be paid to Executive
until Executive has incurred a separation from service within the meaning of
Code Section 409A. To the extent that any schedule of notice or severance
payments herein would violate Code Section 409A, such schedule shall not apply
and any payments subject to such schedule shall be made pursuant to a schedule
that complies with Code Section 409A (as reasonably determined by the Company).
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Code Section 409A.
 
11.2           Entire Agreement; Counterparts; Withholding. This Agreement
supersedes any and all previous employment agreements, offer letters or other
agreements or other communications, in whatever medium, between the parties with
respect to the subject matter hereof. This Agreement may be executed and
delivered in separate counterparts (including by means of facsimile), each of
which is deemed to be an original and all of which taken together constitute one
and the same Agreement. All amounts payable hereunder will be subject to
applicable tax and other withholdings and deductions as appropriate.
 
11.3           No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
 
11.4           Severability. If any provision of this Agreement is held to be
invalid or unenforceable, it is to that extent to be deemed omitted; and the
remainder of the Agreement shall be valid and enforceable to the maximum extent
possible; provided, however, that should a court of competent jurisdiction
conclude that any restriction in Section 7 is unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, then such restriction shall be enforced to the maximum
extent permitted by law and the court making such
 
 
 

--------------------------------------------------------------------------------

 
 
determination shall have the power to modify Section 7 in order to conform it
with applicable Jaw.
 
11.5           Assignment. This Agreement shall not be assign able by Executive.
The Company shall have the right to assign this Agreement, including Executive’s
restrictive covenants in Section 7 hereof to Shire plc or an Affiliated Company.
Following such assignment, all references herein to the “Company” shall be
deemed to refer to such assignee entity.
 
11.6           Notices. All notices, demands and other communications which are
required to be given, served or sent pursuant to this Agreement shall be in
writing and shall be delivered personally, or by facsimile or sent by air
courier or first-class certified or registered mail, return receipt requested
and postage pre paid, addressed as follows:
 
If to Executive:
 
Flemming Ornskov
Chapfstrasse 2
CH-8703 Erlenbach
Switzerland
 
with a copy to
 
Pryor Cashman LLP
7 Times Square
NY, NY 10036
Attn: Edward Rayner and Alice Stock
Facsimile:


If to Shire:
 
Shire Pharmaceuticals, LLC
Attention: Chief Human Resources Officer
725 Chesterbrook Blvd.
Wayne, PA 19087-5637


All notices and other communications given to any party in accordance with the
provisions of this Agreement will be deemed to have been given on the date of
delivery if personally delivered; upon confirmation of receipt if faxed; on the
business day after the date which sent by air courier; and on the third business
day after the date when sent if sent by first-class mail, in each case addressed
to such party as provided in this Section 11.6 or in accordance with the latest
unrevoked direction from such party.
 
11.7           Governing Law and Forum. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to its choice of laws provisions. The Company and Executive agree
that any action at law, suit in equity, or judicial proceeding relating to the
validity, construction,
 
 
 

--------------------------------------------------------------------------------

 
 
interpretation, and enforcement of this Agreement, or any provision hereof or
otherwise relating to Executive’s employment with Shire, shall be instituted and
determined exclusively in the United States District Court for the Eastern
District of Pennsylvania or the Court of Common Pleas for Chester County,
Pennsylvania, and the Company and Executive each hereby consents to the personal
jurisdiction of such courts for such purpose.
 
11.8           Waiver of Jury Trial. The Company and Executive each hereby waive
a trial by jury in any action, proceeding or counterclaim brought or asserted by
either the Company or Executive against the other on any matters whatsoever
arising out of this Agreement or Executive’s employment with Shire. By their
initials following this sentence, the Company and Executive acknowledge that
each has read, understands and consents to their waivers of a trial by jury /s/,
/s/.
 
11.9.           Indemnification. Executive shall be entitled to indemnification
under, and in accordance with, the terms of the Deed of Indemnity attached
hereto as Exhibit A.
 
11.10.         Legal Fees. The Company shall promptly pay, or reimburse
Executive for up to $20,000 in legal fees and expenses Executive incurred in the
negotiation and review of this Agreement (and the agreements referred to
herein).
 
*       *       *       *       *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESSETH, WHEREOF, each of the Company and Executive have executed and
delivered this Agreement, as of the date first written above.
 
 

  Shire Pharmaceuticals, LLC                 By:
/s/ Ann Judge
                     
/s/ Flemming Ornskov
     
Flemming Ornskov
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Deed of Indemnity
 
THIS AGREEMENT is made on the [date employment starts].
 
BETWEEN:
 
(1)           SHIRE PLC, a company incorporated in Jersey (registered number
99854) whose registered office is at 22 Grenville Street, St Hellier, Jersey
(the “Company”); and
 
(2)           DR. FLEMMING ORNSKOV, of 22 Grenville Street, St Hellier, Jersey
(the “Director’’).
 
WHEREAS:
 
(A)
The Director has been appointed an executive director of the Company with effect
from [date employment starts].

 
(B)
The Company has agreed to indemnify the Director, and the Director has agreed to
give certain undertakings to the Company, in each case on the terms of and
subject to the conditions of this Agreement.

 
THIS AGREEMENT PROVIDES as follows:
 
1.           INTERPRETATION
 
1.1         In this Agreement:
 

 
(A)
“Associated Company” means any Subsidiary of the Company, any holding company of
the Company (if created) and any Subsidiary of that holding company (if
created);

 

 
(B)
“Companies Law” means the Companies (Jersey) Law 1991;

 

 
(C)
“Subsidiary” means any subsidiary of the Company, as defined in the Companies
Law;

 

 
(D)
“Effective Date” means [date employment starts]

 

 
(E)
references to Clauses and sub-clauses are to clauses and sub-clauses of this
Agreement;

 

 
(F)
use of any gender includes the other genders;

 

 
(G)
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or reenacted; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(H)
headings and titles are inserted for convenience only and are to be ignored in
the interpretation of this Agreement.

 
1.2
If there is any inconsistency between the provisions of this Agreement and the
provisions of any contract of employment between the Director and the Company in
effect on the Effective Date, the provisions of this Agreement shall prevail.

 
INDEMNITIES
 
2.1        Claims by Third Parties
 
Subject to Clauses 2.2, 2.5 and 2.6, the Company undertakes to indemnify the
Director against any liability suffered or incurred by the Director on or after
the Effective Date:
 
(A)           in respect of the Director’s acts or omissions (whether on or
after the Effective Date) while, or in the course of acting as, a director or
employee of the Company or a director or employee of any Subsidiary; and/or
 
(B)           which otherwise arise by virtue of the Director holding or having
held such office;
 
in each case, to the extent arising out of or in connection with, directly or
indirectly, any claim, action or proceedings brought against the Director or any
other person by or on behalf of any third party (not being the Company or an
Associated Company) in any jurisdiction in respect of any alleged loss,
liability or damage actually or allegedly suffered by any third party, the
Company or an Associated Company.


2.2        Scope of Indemnity for Claims by Third Parties
 
The indemnity in Clause 2.1 shall not apply to any liability incurred by the
Director:
 
(A)           to pay a fine imposed in criminal proceedings;
 
 
(B)
to pay a sum payable to a regulatory authority by way of a penalty in respect of
non-compliance with any requirement of a regulatory nature;

 

 
(C)
in defending any criminal proceedings in which he is convicted;

 
 
(D)
in connection with any application made under Article 212 of the Companies Law
in connection with which the court refuses to grant him relief; and

 
 
(E)
unless, in connection with the matters giving rise to the liability, the
Director acted in good faith with a view to the best interests of the Company,
or in connection only with any liability incurred in defending civil proceedings
(regardless of whether the Director has acted in good faith with a view to the
best interests of the Company), judgment is given in favour of the Director.

 
 
 

--------------------------------------------------------------------------------

 
 
2.3        Claims by or on behalf of the Company or an Associated Company
 
Subject to Clauses 2.4, 2.5 and 2.6, the Company undertakes to indemnify the
Director from the Effective Date against any liability incurred by him as a
director in defending any civil or criminal claim, action or proceedings which
relate to anything done or omitted, or claimed to have been done or omitted, by
him which are brought against the Director or any other person by or on behalf
of the Company or an Associated Company.
 
2.4
Exclusions from Indemnity for Claims by or on behalf of the Company or an
Associated Company

 
The indemnity in Clause 2.3 shall not apply to any liability:
 
 
(A)
(for the avoidance of doubt) incurred by the Director to the Company or an
Associated Company;

 
 
(B)
incurred by the Director in defending any criminal proceedings in which he is
convicted;

 
 
(C)
incurred by the Director in defending any civil proceedings in which judgment is
given against him; and

 
 
(D)
incurred by the Director in connection with any application made under Article
212 of the Companies Law in which the court refuses to grant him relief.

 
2.5       Funding of Expenditure
 
 
(A)
Subject to the provisions of this Agreement, the Company agrees to loan to the
Director, on an interest free basis, such funds as may be required to meet any
expenditure incurred or to be incurred by him, in defending any claim, action or
proceedings falling within the scope of such claims, actions, or proceedings as
are covered by the provisions of Clause 2.1 and 2.3.

 
 
(B)
Subject to Clause 2.5(C) below, if the Company loans funds to the Director
pursuant to Clause 2.5(A) then such loan shall become due and repayable upon any
conviction of, judgment given against, or refusal of relief to, the Director
becoming final or the claim, action, or proceeding otherwise being settled or
terminating.

 
 
(C)
In the event that the liability to which the loan relates can properly be
discharged by way of indemnity in accordance with Clause 2, the obligation to
repay such loan will be discharged by way of indemnity in accordance with this
Clause 2.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(D)
For purposes of this Clause 2.5(8), a conviction, judgment or refusal of relief
becomes final:

 
 
(i)
if not appealed against, at the end of the period for bringing an appeal; or

 
 
(i)
if appealed against, at the time when the appeal (or any further appeal) is
determined and the period for bringing any further appeal has ended or if the
appeal is abandoned or otherwise ceases to have effect.

 
2.6       Limitations on Indemnity
 
Without prejudice to any other rights or remedies which may be available to the
Director, the indemnity granted by the Company to the Director in either Clause
2.1 or Clause 2.3 shall not apply to the extent that it is not permitted by, or
consistent with, law or statute from time to time in force (including, without
limitation, the Companies Law), the memorandum and articles of the Company or
the rules and regulations of any regulatory body.
 
3.         Conduct of Claims and Access to Information
 
3.1
Without prejudice to the sub-clause 3.2, if the Director becomes aware of any
claim, action or demand against him which could give rise to any claim, action
or demand by him against the Company under Clause 2.1 (referred to herein as a
“Third Party Claim”), the Director shall:

 
 
(A)
within 20 days of becoming so aware, notify the Company in writing of the
existence of such Third Party Claim, giving reasonable details in that
notification (or, to the extent that such details are not available to the
Director at that time, as soon as possible thereafter) of the person(s) making
such Third Party Claim, the circumstances leading to, and the grounds for, that
Third Party Claim and the quantum or possible quantum of the Third Party Claim;

 
 
(B)
subject to the Company agreeing to pay the reasonable out-of-pocket expenses of
the Director, give such access to premises, chattels, documents and records to
the Company and its professional advisers as the Company may reasonably request;

 
 
(C)
take such action and give such information and assistance in order to avoid,
dispute, resist, mitigate, settle, compromise, defend or appeal any Third Party
Claim or judgment or adjudication with respect thereto as the Company may
reasonably request;

 
 
(D)
at the request of the Company, allow the Company to take the sole conduct of
such actions as the Company may deem appropriate in connection with

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
any such Third Party Claim in the name of the Director and in that connection
the Director shall give or cause to be given to the Company all such assistance
as the Company may reasonably require in avoiding, disputing, resisting,
mitigating, settling, compromising, defending or appealing any such Third Party
Claim and shall instruct such solicitors or other professional advisers as the
Company may nominate to act on behalf of the Director in relation thereto but to
act in accordance with the Company’s sole instructions;

 
 
(E)
make no admission of liability, agreement, settlement or compromise with any
person in relation to any such Third Party Claim without the prior written
consent of the Company; and

 
 
(F)
take all reasonable action to mitigate any loss suffered by him in respect of
such Third Party Claim.

 
3.2
In any event, the Company shall be entitled at any stage and at its sole
discretion to settle any Third Party Claim and shall be under no obligation in
this respect to notify the Director of its decision so to settle such Third
Party Claim.

 
3.3
If the Director intends to make a claim, action or demand against the Company
under Clause 2.4 (referred to herein as a “Costs Claim”) the Director shall:

 
 
(A)
promptly notify the Company in writing of his intention to make such a Costs
Claim, giving reasonable details in that notification (or, to the extent that
such details are not available to the Director at that time, as soon as possible
thereafter) of the grounds for that Costs Claim and the quantum or possible
quantum of the Costs Claim;

 
 
(B)
subject to the Company agreeing to pay the reasonable out-of-pocket expenses of
the Director, take such action and give such information and access to premises,
chattels, documents and records to the Company and its professional advisers as
the Company may reasonably request;

 
 
(C)
take all reasonable action to mitigate any loss suffered by him in respect of
such Costs Claim.

 
4.           Notices
 
4.1
A notice under this Agreement shall only be effective if it is in writing. Faxes
are permitted. E-mail is not permitted.

 
4.2
Notices under this Agreement shall be sent to a party at its address or number
and, in the case of the Company, for the attention of the individual, set out
below:

 
 
 

--------------------------------------------------------------------------------

 


 
Party and title of individual
Address
Fax number
Company
22 Grenville Street
St Hellier
Jersey
JE4 8PX
+44 (0) 1256 894710
Attention: Global General Counsel
         
With a copy to:
Hampshire International Business Park,
Basingstoke, Hampshire
RG24 8EP
+44 (0) 1256 894710
     
Director
22 Grenville Street
St Hellier
Jersey
JE4 8PX
+44 (0) 1256 894710

4.3
Either party may change its notice details on giving notice to the other party
of the change in accordance with this Clause. That notice shall only be
effective on the date falling two Business Days after the notification has been
received or on such later date as may be specified in the notice.

 
4.4
Subject to sub-clause 4.5 and without prejudice to sub-clause 4.6, any notice
given under this Agreement shall not be effective until it is received by the
intended recipient.

 
4.5
Any notice which is received by its intended recipient under this Agreement
outside normal working hours in the place to which it is addressed shall be
deemed to have been given at the start of the next period of normal working
hours in such place.

 
4.6
No notice given under this Agreement may be withdrawn or revoked except by
notice given in accordance with this Clause.

 
5.         Remedies and Waivers
 
5.1
No delay or omission by either party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement shall:

 

 
(A)
affect that right, power or remedy; or

 

 
(B)
operate as a waiver of it.

 
5.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
 
 

--------------------------------------------------------------------------------

 
 
5.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 
6.         Invalidity
 
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:
 
 
(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 
 
(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

 
7.         No Partnership
 
Nothing in this Agreement and no action taken by the parties under this
Agreement shall constitute a partnership, association, joint venture or other
co-operative entity between the parties.
 
8.         Entire Agreement
 
8.1
This Agreement, the Company’s Articles of Association and, subject to Clause
1.2, any provision of any employment contract under which the Director is, or is
entitled to be, indemnified by the Company, constitute the whole and only
agreement between the parties relating to the indemnification of the Director by
the Company and the obligations of the parties in relation to Third Party Claims
and Costs Claims.

 
8.2       This Agreement may only be varied in writing signed by each of the
parties.
 
9.         Assignment
 
9.1
The Company may at any time assign all or any part of the benefit of, or its
rights or benefits under, this Agreement to any Subsidiary.

 
9.2
The Director shall not assign, or purport to assign, all or any part of the
benefit of, or his rights or benefits under, this Agreement, provided that the
benefit of, and rights under, this Agreement shall ensure to the benefit of, and
be enforceable by, the successors, heirs and personal representatives of the
Director.

 
10.       Confidentiality
 
10.1
Subject to Clause 11.3, each party shall treat as confidential all information
obtained as a result of entering into or performing this Agreement which relates
to:

 

 
(A)
the provisions of this Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(B)
any negotiations relating to this Agreement;

 

 
(C)
the subject matter of this Agreement; or

 

 
(D)
the other party

 
(in each case referred to herein as “Confidential Information”).
 
10.2      Subject to Clause 11.3, each party shall:
 
 
(A)
not disclose any Confidential Information to any person other than any of its
professional advisers and, in the case of the Company, directors and employees
and directors and employees of any Subsidiary who need to know such information
in order to discharge their respective duties; and

 
 
(B)
procure that any person to whom any Confidential Information is disclosed by it
complies with the restrictions contained in this Clause as if such person were a
party to this Agreement.

 
10.3
Notwithstanding the other provisions of this Clause, either party may disclose
Confidential Information:

 

 
(A)
if and to the extent required by law;

 
 
(B)
in the case of the Company, if and to the extent required by any securities
exchange or regulatory or governmental body to which the Company is subject or
submits, wherever situated, including (amongst other bodies) the stock Exchange,
the Jersey Financial Services Commission, the Financial Services Authority or
The Panel on Takeovers and Mergers, whether or not the requirement for
information has the force of law;

 
 
(C)
to its professional advisers, and, in the case of the Company, its auditors and
bankers;

 
 
(D)
if and to the extent the Confidential Information has come into the public
domain through no fault of that party; or

 
 
(E)
if and to the extent the other party has given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed.

 
Any Confidential Information to be disclosed by either party pursuant to
paragraph (A), (B), (C) or (D) shall be disclosed only after notice to the other
party.
 
10.4
The restrictions contained in this Clause shall continue to apply after the
Director ceases to be a director of the Company, without limit in time.

 
 
 

--------------------------------------------------------------------------------

 
 
11.       Counterparts
 
11.1
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

 
11.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 
12.       Choice of Governing Law
 
This Agreement is governed by, and shall be construed in accordance with, Jersey
law.
 
13.       Jurisdiction
 
The courts of Jersey are to have jurisdiction to settle any dispute arising out
of or in connection with this Agreement. Any proceedings relating to this
Agreement may therefore be brought in the Jersey courts.
 
14.       Process agent
 
14.1     Without prejudice to any other mode of service allowed under Jersey
law, the Director:
 
 
(A)
irrevocably appoints Mourant & Co Secretaries Limited of 22 Grenville Street, St
Hellier, Jersey JE4 8PX, as its agent for service of process in relation to any
proceedings before the Jersey courts in connection with this Agreement;

 
 
(B)
agrees that, if a process agent ceases to act as process agent or no longer has
and address in Jersey, it shall appoint a substitute process agent acceptable to
the Company within ten Business Days and to delivery the Company a copy of the
new process agent’s acceptance of that appointment, and failing this, the
Company may appoint another agent for this purpose; and

 
 
(C)
agrees that the failure by a process agent to notify him of any process will not
invalidate the proceedings concerned.

 
14.2
The Company shall send by post to the Director a copy of the document served on
his agent for service of process. However no failure or delay in so doing shall
prejudice the effectiveness of service of such document or given rise to any
claim by the Director against the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS of which this document has been executed and delivered on the date
which first appears on page 1 above.


 
Company
 
SIGNED for and on behalf of
)
 
)
SHIRE PLC
)
   
Director
 
SIGNED by
)
 
)
DR. FLEMMING ORNSKOV
)
 
)

 


 
Dated                                                          
 


 


 
SHIRE PLC
 


 
and
 


 
DR. FLEMMING ORNSKOV
 


 

--------------------------------------------------------------------------------

 
DIRECTOR’S INDEMNITY
 

--------------------------------------------------------------------------------